DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim of foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 03/05/2021, 08/27/2021, and 11/29/2021 were reviewed and the listed references were noted.

Drawings
The 10 page drawings have been considered and placed on record in the file. 

Specification
The title of the invention is generic and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2015/0153559).

Consider Claim 1, Sato discloses “An image generation device” (Sato, Paragraph [0038], the recited microscope) “comprising: 
a processor configured to perform processing of detecting a specific feature from a plurality of focus images which include an observation target and are in different focus states” (Sato, Fig. 1 and Paragraph [0039], the reference to CPU and Paragraphs [0075] and [0076], the reference to the captured layered images  that are subjected to focus stacking and Fig. 5:S701-S705.  In addition, Fig. 6:S801-S805 where contrast is detected); 
“determine a parameter indicating a degree of application of a region image to a combination region image in a case where the combination region image is generated from the region image, for each set of the region images in a plurality of corresponding regions respectively corresponding to the plurality of focus images, based on the specific feature” (Sato, Paragraph [0088], wherein it is disclosed “The image processing apparatus 102 then selects an image with the highest contrast from among a plurality of images contained in the determined depth of field for each of the blocks (step S808)”, it should be noted that the recited “blocks” are interpreted as the regions in an image.  In addition, Fig. 6:S808-S810 disclose that only blocks (regions) with the highest contrast are selected to be combined); “and 
generate the combination region image by combining the region images for each of the plurality of corresponding regions based on the parameter” (Sato, the generated image as a result of the combination of the highest contrast blocks (regions) as disclosed by Fig. 6: S807-S810).  

Consider Claim 2, Sato discloses “The image generation device according to claim 1, wherein the processor determines a parameter for a set of the region images that do not include the detected specific feature in any region image, based on a parameter determined for a set of the region images that include the detected specific feature in any region image” (Sato, Paragraph [0088], the image processing apparatus 102 selects the regions with highest contrast, and therefore, it inherently has to calculate the contrast in each image in order to make the comparison and to only select the highest contrast).

Consider Claims 9 and 10, Sato discloses “wherein the specific feature is at least one of a feature of an image of a target object included in the observation target or a feature of an image of a non-target object included in the observation target” (Sato, Paragraph [0064]), the specific feature is contrast in the image of the target object and non-target object). 
Consider Claim 14, Sato discloses  “The image generation device according to claim 9, wherein the target object is a living cell, and the non-target object is a foreign matter other than the living cell that is included in the observation target” (Sato, uses a microscope and slide carrying live cell or tissue for its study, see Fig. 2 and Paragraph [0044]).

Claim 19 recites a method with steps corresponding to the device elements recited in Claim 1.  Therefore, the recited steps of method Claim 19 are mapped to the proposed Sato reference in the same manner as the corresponding elements in device Claim 1.  

Claim 20 recites a computer program product comprising a computer readable recording medium storing a program with instructions corresponding to the functions of the device elements recited in Claim 1.  Therefore, the recited instructions of Claim 20 are mapped to the proposed Sato reference in the same manner as the corresponding elements in device Claim 1.  Additional Sato discloses a memory storing non-transitory instructions (Sato, Fig. 1 and Paragraph [0039]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0153559) in view of Muto et a. (US 2015/0326798).

	Consider Claims 5 and 6, although Sato discloses combining images of different focus level, it does not explicitly disclose “combining the combination region images according to positions of the corresponding regions.”  However, in an analogous field of endeavor, Muto discloses “In the event that focus stacking mode is set, the image combination circuit 109b carries out alignment of a plurality of image data that have been taken at a plurality of focus positions, extracts regions of high sharpness (contrast) of the images, and generates an image having a different depth of field to a single image by combining the high sharpness regions (Muto, Paragraph [0039]).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Sato with teachings of Muto to base its analysis on the position of the relevant images for generation of a combined image.  One of ordinary skill in the art would be motivated to combine Sato and Muto in order to create a tool for correction of positions and alignment of images used in combination (Muto, Paragraph [0040).  Therefore, it would have been obvious to combine Sato and Muto to obtain the inventions of Claims 5 and 6.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0153559) in view of Leon Andre Pieters (US 3,786,184).

Consider Claim 18, Sato does not explicitly disclose “the processor further configured to: output a warning for the corresponding region in which the specific feature is not detected in any region image.”  However, in an analogous field of endeavor, Pieters discloses “During subsequent scanning of a specimen, the system keeps the microscope in focus by generating further error signals if and as appropriate. If however, the required rate of correction becomes to great the error signal exceeds a third threshold (threshold III) defining an "out of focus" condition and a warning signal is generated and the scanning stopped” (Pieters, Column 6, lines 17-24).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Sato with teachings of Pieters to issue a warning if no specific required focus level is detected.  One of ordinary skill in the art would be motivated to combine Sato and Pieters in order to devise a microscopic scanner that is capable of handling auto-focus feature and cease the operation if the focusing is not possible.  Therefore, it would have been obvious to combine Sato and Pieters to obtain the invention of Claim 18.

Allowable Subject Matter
Claims 3, 4, 7, 8, 11-13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: for example: consider Claim 3, none of the cited prior art references, alone or in combination, provides a motivation to teach the processor “determines the parameter for the set of the region images that do not include the specific feature in any region image, based on a distance from the corresponding regions of the set of the region images.”  Consider Claim 4, none of the cited prior art references, alone or in combination, provides a motivation to teach the processor “determines the parameter based on a predetermined degree of application for a set of the region images that do not include the specific feature in any region image.”  Consider Claim 8, none of the cited prior art references, alone or in combination, provides a motivation to teach the processor “generates a combination image by arranging and combining the combination region images according to positions of the corresponding regions.” 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/Primary Examiner, Art Unit 2662